DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/16/2021 and 11/04/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12  are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP 6,341,044 B2, hereinafter referred to as “Ono”) in view of Suzuki (JP 2015104937 A), hereinafter referred to as “Suzuki”).
Regarding claim 1, Ono teaches a collision performance evaluation test method for an automobile body part for conducting a collision performance evaluation test for an automobile body part, characterized by supporting one end portion and the other end portion of the automobile body part with a support jig, respectively, and disposing a motion control mechanism on at least one of the support jig that supports one end portion of the automobile body part and the support jig that supports the other end portion of the automobile body part, in which (page 2, lines 30-39: the present invention has been made in view of the above points, and an object thereof is to provide a support jig capable of reproducing the deformation behavior of a center pillar in an actual vehicle when performing a side collision test of a center pillar alone. To do. Support jig of the upper end portion of the center for side impact test of the pillar, center pillar of the present invention, the upper end portion of the center pillar for side impact test of the center pillar having a coupling portion for coupling the roof rail to the upper end. A support member for supporting the shaft support member, a shaft member for connecting to the joint portion of the center pillar as a roof rail simulation material, a shaft support member for rotatably supporting the shaft member, and A linear movement mechanism that supports the table, the support table in a linearly movable manner in the upper and lower ends of the center pillar coupled with the shaft member, the shaft member, the shaft support member, the support table, and the linear movement mechanism. And a fixed base that is mounted and fixed to a rigid floor or a rigid wall) and the reaction force in the opposite direction is applied via the motion control mechanism to an end portion, which is supported by the support jig provided with the motion control mechanism out of the one end portion and the other end portion of the automobile body part, to control the motion of the end portion page 2, lines 30-39: see claim 1 above; page 4, lines 8-9: in the present embodiment, the support jig 1 that supports the upper end portion of the center pillar 101 when performing a side collision test of the center pillar 101 alone will be described).  
Ono does not specifically teach that  the motion control mechanism has a fixed member that is fixed to a motion restriction member of the support jig and a movable member that is so connected to the fixed member as to be movable in a predetermined direction with respect to a collision direction of a collision punch and also fixed to the one end portion or the other end portion of the automobile body part; a compression member protruding from one of the fixed member and the movable member toward the other is fitted in a motion-restriction state into a guide portion, which is formed on the other of the fixed member and the movable member so as to extend in the movable direction of the movable member and is disposed with an energy-absorbing member therein, and deforms the energy-absorbing member by motion of the movable member with respect to the fixed member in the predetermined direction to apply reaction force to the movable member in a direction opposite to the direction of the motion; and the collision punch is made collide with the automobile body part in the collision direction at a test speed.
However, Suzuki teaches that the motion control mechanism has a fixed member that is fixed to a motion restriction member of the support jig and a movable member that is so connected to the fixed member as to be movable in a predetermined direction with respect to a collision direction of a collision punch and also fixed to the one end portion or the other end portion of the automobile body part (page 4, lines 5-10: the steering device 1 includes a first bracket 17 as a movable member that moves in a first direction Z1 that is a column moving direction at the time of a secondary collision together with a part of the steering column 8 (upper jacket 11) at the time of a secondary collision. Further, the steering device 1 includes a holding member 18 that holds the first bracket 17 so as to be able to be detached from the vehicle body 13 in the first direction Z1 (column movement direction) at the time of a secondary collision, and a fixing member that fixes the holding member 18 to the vehicle body 13); a compression member protruding from one of the fixed member and the movable member toward the other is fitted in a motion-restriction state into a guide portion, which is formed on the other of the fixed member and the movable member so as to extend in the movable direction of the movable member (page 2, lines 24-28: the invention of claim 1 is directed to a steering shaft (3) having a steering member (2) connected to one end thereof, a steering column (8) for rotatably supporting the steering shaft, and the steering. A fixing member (19) which supports the column and is fixed to the vehicle body (13), and a first direction (Z1) which is a column moving direction at the time of the secondary collision together with at least a part (11) of the steering column at the time of the secondary collision A movable member (17) that moves to the movable member, a first portion (22) connected to the fixed member and a second portion (24) fixed to the movable member, and the second portion during a secondary collision) and is disposed with an energy-absorbing member therein, and deforms the energy-absorbing member by motion of the movable member with respect to the fixed member in the predetermined direction to apply reaction force to the movable member in a direction opposite to the direction of the motion (page 2, lines 28-31: an energy absorbing plate (20) that generates a shock absorbing load by being plastically deformed when the portion is pulled in the first direction, and the energy absorbing plate is stamped in the thickness direction (T). Formed by stamping plate comprising a surface (25), said first direction, said the thickness direction to provide a steering apparatus (1) including a component parallel); the collision punch is made collide with the automobile body part in the collision direction at a test speed (page 3, lines 1-4: the energy absorbing plate includes a punching surface in the plate thickness direction, and the column moving direction includes a component parallel to the plate thickness direction. The load is difficult to be applied. Therefore, since cracks and the like are hardly generated on the punched surface, it is easy to adjust the shock absorbing load coupled with the easy setting of the shape of the energy absorbing plate that is the punched plate); and  -6-New U.S. Patent Application 
the reaction force in the opposite direction is applied via the motion control mechanism to an end portion, which is supported by the support jig provided with the motion control mechanism out of the one end portion and the other end portion of the automobile body part, to control the motion of the end portion (page 2, lines 30-39: see claim 1 above; page 4, lines 8-9: in the present embodiment, the support jig 1 that supports the upper end portion of the center pillar 101 when performing a side collision test of the center pillar 101 alone will be described).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision performance evaluation test method such as is described in Suzuki into Ono, in order to provide a steering device that can easily adjust an impact absorbing load by a method of pulling a punched plate at the time of a secondary collision (page 2, lines 21-22).
Regarding claim 2, Ono in view of Suzuki teaches all the limitation of claim 1, in addition, Ono and Suzuki teach that motion control mechanism is at least one selected from a translation control mechanism and a rotation control mechanism (Ono, page 3, lines 30-33: the deformation behavior is evaluated by applying a collision load simulating a side collision by the impactor to the center pillar 101 supported by the support jig 1 as described above.  Here, as shown in FIG. 4,the rotation around the roof rail (arrow r) and the translation in the vehicle height direction (arrow z) are known as the deformation behavior of the upper end of the center pillar in the actual vehicle at the time of a side collision. (See Non-Patent Document 1); Ono, page 4, lines 5-10: In this case, the translation range is limited by limiting the range in which the support base 5 can move linearly toward the lower end direction (−z direction) of the center pillar 101 by the stopper 7); the translation control mechanism includes a support plate that is supported by a rotation restriction member in the support jig and a translation plate that is translatably connected to the support plate in a predetermined direction intersecting with a collision direction of the collision punch and also is fixed to the one end portion or the other end portion of the automobile body part (Ono, page 3, lines 30-33: see above; Ono, page 3, lines 37-40: by supporting the upper end portion of the center pillar 101 with the support jig 1, rotation and translation can be set as constraint conditions. That is, the rotation of the upper end portion of the center pillar 101 in the actual vehicle can be reproduced by the rotation of the shaft member 3. Further, the translation of the upper end portion of the center pillar 101 in the actual vehicle can be reproduced by the linear mobility of the support base 5; Ono, page 4, lines 5-10: in this case, the translation range is limited by limiting the range in which the support base 5 can move linearly toward the lower end direction (−z direction) of the center pillar 101 by the stopper 7; Suzuki, page 2, lines 28-31: see claim 1 above); a compression protruding block protruding from one of the support plate and the translation plate toward the other is fitted, in a rotation restriction state, into a linear guide portion, which is formed in the other one of the support plate and the translation plate so as to extend in a translatable direction of the translation plate and is disposed with an energy- absorbing member therein, and deforms the energy-absorbing member by translation of the translation plate in the predetermined direction with respect to the support plate to apply reaction force in a direction opposite to a translation direction to the translation plate (Ono, page 3, lines 28-30: here, as shown in FIG. 1, the range in which the support base 5 can move linearly toward the lower end direction (−z direction) of the center pillar 101 is limited by the stopper 7. A buffer material 8 is preferably disposed as an energy absorber between the stopper 7 and the support; Ono,  page 3, lines 34-38: Here, as shown in FIG. 4, the rotation around the roof rail (arrow r) and the translation in the vehicle height direction (arrow z) are known as the deformation behavior of the upper end of the center pillar in the actual vehicle at the time of a side collision. (See Non-Patent Document 1). By supporting the upper end portion of the center pillar 101 with the support jig 1, rotation and translation can be set as constraint conditions; Suzuki, page 2, lines 28-31: see claim 1 above; page 3, lines 1-4: see claim 1 above); the rotation control mechanism includes a fixed ring that is fixed to a rotation restriction member in the support jig and a rotation ring that is connected to the fixed ring so as to be rotatable around a predetermined axis extending in a predetermined direction that intersects with the collision -7-New U.S. Patent Application direction of the collision punch and fixed to the one end portion or the other end portion of the automobile body part (Ono, page 2, lines 30-39: see claim 1 above;  Ono, page 3, lines 11-15: 1 and 2 show a support jig 1 for a side collision test of a center pillar according to an embodiment. In FIG. 1, the center pillar 101 is indicated by a one-dot chain line, but the center pillar 101 is not shown in FIG. In the support jig 1, a round bar-shaped shaft member 3, a pair of bearings 4 and 4 which are shaft support members that rotatably support both ends of the shaft member 3, and a pair of bearings 4 and 4 And a linear motion guide 6 that is a linear movement mechanism that supports the support base 5 so as to be linearly movable; Suzuki, page 2, lines 28-31: see claim 1 above; page 3, lines 1-4: see claim 1 above); and a compression pin protruding from one of the fixed ring and the rotation ring toward the other is fitted into an arcuate guide portion, which is formed in the other one of the fixed ring and the rotation ring so as to extend in a circumferential direction centering on the predetermined axis and is disposed with an energy-absorbing member therein, and deforms the energy-absorbing member by rotation of the rotation ring around the predetermined axis with respect to the fixed ring to apply torque in a direction opposite to a direction of the rotating direction to the rotation ring (Ono, page 3, lines 11-15; see above; Suzuki, page 3, lines 44-45: the steering device 1 includes a hollow steering column 8 that rotatably supports the steering shaft 3. The steering shaft 3 is inserted into the steering column 8 and is rotatably supported by the steering column 8 via a plurality of bearings 9 and 10; Suzuki, page 2, lines 28-31: see claim 1 above; page 3, lines 1-4: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motion control mechanism such as is described in Suzuki into Ono, in order to provide a steering device that can easily adjust an impact absorbing load by a method of pulling a punched plate at the time of a secondary collision (page 2, lines 21-22).
 Regarding claim 3, Ono in view of Suzuki teaches all the limitation of claim 1, in addition, Ono teaches that the automobile body part is a center pillar part (page 2, line 26-27: the present invention has been made in view of the above points, and an object thereof is to provide a support jig capable of reproducing the deformation behavior of a center pillar in an actual vehicle when performing a side collision test of a center pillar alone ).  
Regarding claim 4, Ono in view of Suzuki teaches all the limitation of claim 1, in addition, Ono teaches that the motion control mechanism reproduces a state of deformation of the automobile body part caused in an actual automobile body collision (page. 3, lines 38-40: the rotation of the upper end portion of the center pillar 101 in the actual vehicle can be reproduced by the rotation of the shaft member 3. Further, the translation of the upper end portion of the center pillar 101 in the actual vehicle can be reproduced by the linear mobility of the support base 5).  
Regarding claim 5, Ono in view of Suzuki teaches all the limitation of claim 1, in addition, Ono teaches that the support jig that supports the one end portion of the automobile body part and the support jig that supports the other end portion of the automobile body part each include a load cell for load measurement (page 3, line 8-11: in the present embodiment, the support jig 1 that supports the upper end portion of the center pillar 101 when performing a side collision test of the center pillar 101 alone will be described. 1 and 2 show a support jig 1 for a side collision test of a center pillar according to an embodiment; page 3, line 13-15: In the support jig 1, a round bar-shaped shaft member 3, a pair of bearings 4 and 4 which are shaft support members that rotatably support both ends of the shaft member 3, and a pair of bearings 4 and 4 And a linear motion guide 6 that is a linear movement mechanism that supports the support base 5 so as to be linearly movable).
Ono does not specifically teach that the load cells each measure a distribution of a deformation load to be caused in a collision deformation of the collision punch with the automobile body part.
However, Suzuki teaches the load cells each measure a distribution of a deformation load to be caused in a collision deformation of the collision punch with the automobile body part (page 2, lines 28-31: an energy absorbing plate (20) that generates a shock absorbing load by being plastically deformed when the portion is pulled in the first direction, and the energy absorbing plate is stamped in the thickness direction (T). Formed by stamping plate comprising a surface (25), said first direction, said the thickness direction to provide a steering apparatus (1) including a component parallel; page 3, lines 1-4: the energy absorbing plate includes a punching surface in the plate thickness direction, and the column moving direction includes a component parallel to the plate thickness direction. The load is difficult to be applied. Therefore, since cracks and the like are hardly generated on the punched surface, it is easy to adjust the shock absorbing load coupled with the easy setting of the shape of the energy absorbing plate that is the punched plate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the load cells such as is described in Suzuki into Ono, in order to provide a steering device that can easily adjust an impact absorbing load by a method of pulling a punched plate at the time of a secondary collision (page 2, lines 21-22).
Regarding claim 7, Ono teaches a collision performance evaluation test apparatus for an automobile body part that performs a collision performance evaluation test for an automobile body part, characterized by comprising support jigs that support one end and the other end of the automobile body part respectively (page 2, lines 30-39: see claim 1 above). Further, Ono and Suzuki teaches collision punch that collides with the automobile body part with the one end portion and the other end portion each supported by the support jigs, at a test speed, and a motion control mechanism provided in at least one of the support jig that supports one end portion of the automobile body part and the support jig that supports the other end portion of the automobile body part (Ono, page 2, lines 30-39: see claim 1 above; Suzuki, page 3, lines 1-4: see claim 1), wherein mechanism has a fixed member that is fixed to a motion restriction member of the support jig and a movable member that is so connected to the fixed member as to be movable in a predetermined direction with respect to a collision direction of the collision punch and also fixed to the one end portion or the other end portion of the automobile body part (Ono, page 2, lines 30-39: see claim 1 above; Suzuki, page 4, lines 5-10: see claim 1 above); a compression member protruding from one of the fixed member and the movable member toward the other is fitted in a motion restriction state into a guide portion, which is formed on the other of the fixed member and the movable member so as to extend in the movable direction of the movable member and is disposed with an energy-absorbing member therein (Suzuki, page 2, lines 24-28: see claim 1 above), and deforms the energy-absorbing member by motion of the movable member with respect to the fixed member in the predetermined direction to apply reaction force to the movable member in a direction opposite to the direction of the motion (Suzuki, page 2, lines 28-31: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision performance evaluation test apparatus such as is described in Suzuki into Ono, in order to provide a steering device that can easily adjust an impact absorbing load by a method of pulling a punched plate at the time of a secondary collision (page 2, lines 21-22).
Regarding claim 8, Ono in view of Suzuki teaches all the limitation of claim 1, in addition, Ono and Suzuki teach that the motion control mechanism is at least one selected from a translation control mechanism and a rotation control mechanism (Ono, page 3, lines 30-33: see claim 2 above); the translation control mechanism includes a support plate that is supported by a rotation restriction member in the support jig and 
a translation plate that is translatably connected to the support plate in a predetermined direction intersecting with a collision direction of a collision punch and also is fixed to the one end portion or the other end portion of the automobile body part (Ono, page 2, lines 28-31; Suzuki, page 3, lines 30-33; Suzuki, page 3, lines 37-40; Suzuki, page 4, lines 5-10: see claim 2 above); a compression protruding block protruding from one of the support plate and the translation plate toward the other is fitted, in a rotation restriction state, into a linear guide portion, which is formed in the other one of the support plate and the translation plate so as to extend in a translatable direction of the translation plate and is disposed with an energy- absorbing member therein (Ono, page 3, lines 28-30; page 3, lines 34-38; see claim 1 above), and deforms the energy-absorbing member by translation of the translation plate in the predetermined direction with respect to the support plate to apply reaction force in a direction opposite to a translation direction to the translation plate (Suzuki, page 2, lines 28-31: see claim 1 above; Suzuki, page 3, lines 1-4: see claim 1 above); the rotation control mechanism includes a fixed ring that is fixed to a rotation restriction member in the support jig and a rotation ring that is connected to the fixed ring so as to be rotatable around a predetermined axis extending in a direction that intersects with the collision direction of the collision punch and fixed to the one end portion or the other end portion of the automobile body part (Ono, page 2, lines 30-39: see claim 1 above; Ono, page 3, lines 11-15: see claim 2 above; Suzuki, page 2, lines 28-31: see claim 1 above; Suzuki, page 3, lines 1-4: see claim 1 above); and a compression pin protruding from one of the fixed ring and the rotation ring toward the other is fitted into an arcuate guide portion, which is formed in the other one of the fixed ring and the rotation ring so as to extend in a circumferential direction centering on the predetermined axis and is disposed with an energy-absorbing member therein (Suzuki, page 3, lines 11-15; Suzuki, page 3, lines 44-45: see claim 2), and deforms -10-New U.S. Patent Application the energy-absorbing member by rotation of the rotation ring around the predetermined axis with respect to the fixed ring to apply torque in a direction opposite to a direction of the rotating direction to the rotation ring (Suzuki, page 2, lines 28-31: see claim 1 above; Suzuki, page 3, lines 1-4: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motion control mechanism such as is described in Suzuki into Ono, in order to provide a steering device that can easily adjust an impact absorbing load by a method of pulling a punched plate at the time of a secondary collision (page 2, lines 21-22).
Regarding claim 9, Ono in view of Suzuki teaches all the limitation of claim 8, in addition, Ono teaches the collision performance evaluation test apparatus for an automobile body part according to claim 8, which comprises the translation control mechanism disposed in one of the support jig that supports the one end portion of the automobile body part and the support jig that supports the other end portion of the automobile body part (page 2, lines 30-39: see claim 1 above) and the rotation control mechanism provided in the other of the support jig that supports the one end portion of the automobile body part and the support jig that supports the other end portion of the automobile body part (page 3, lines 11-15: 1 and 2 show a support jig 1 for a side collision test of a center pillar according to an embodiment. In FIG. 1, the center pillar 101 is indicated by a one-dot chain line, but the center pillar 101 is not shown in FIG. In the support jig 1, a round bar-shaped shaft member 3, a pair of bearings 4 and 4 which are shaft support members that rotatably support
both ends of the shaft member 3, and a pair of bearings 4 and 4 And a linear motion guide 6 that is a linear movement mechanism that supports the support base 5 so as to be linearly movable).  
Regarding claim 10, Ono in view of Suzuki teaches all the limitation of claim 7, in addition, Ono teaches that the automobile body part is a center pillar part (page 2, line 26-27: see claim 3 above).  
Regarding claim 11, Ono in view of Suzuki teaches all the limitation of claim 7, in addition, Ono teaches that  the motion control mechanism reproduces a state of deformation of the automobile body part caused in an actual automobile body collision (page 2, line 26-27: see claim 3 above).  
Regarding claim 12, Ono in view of Suzuki teaches all the limitation of claim 7, in addition, Ono and Suzuki teaches the support jig that supports the one end portion of the automobile body part and the support jig that supports the other end portion of the automobile body part each include a load cell for load measurement (Ono, page 2, lines 30-39: see claim 1 above), and that the load cells each measure a distribution of a deformation load caused in the collision deformation of the collision punch with the automobile body part (Suzuki, page 2, lines 28-31; see claim 1 above; page 3, lines 1-4: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support jig such as is described in Suzuki into Ono, in order to provide a steering device that can easily adjust an impact absorbing load by a method of pulling a punched plate at the time of a secondary collision (page 2, lines 21-22).

Claims  6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Nakanishi (JP 3,565,233 B2, hereinafter referred to as “Nakanishi”).
Regarding claim 6, Ono in view of Suzuki teaches all the limitation of claim 1.  Ono and Suzuki do not specifically teach that the energy-absorbing member is a cylindrical metal pipe.
However, Nakanishi teaches the energy-absorbing member is a cylindrical metal pipe (para. [0002]: to explain this energy absorbing device, the impact body 1 moves at a high speed in the direction of arrow A and collides with a jig 3 directly connected to the test piece 2 to tear off the test piece 1. After tearing, the impact body 1 collides with the energy absorbing pipe 4, and the pipe 4 undergoes plastic deformation, so that the kinetic energy remaining in the impact body 1 is absorbed and stopped).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support jig such as is described in Nakanishi into the system of Ono and Suzuki, in order to provide an energy absorption method and an energy absorption method for an impact tensile tester having excellent repeatability (para. [0005]).

Regarding claim 13, Ono in view of Suzuki teaches all the limitation of claim 1.  Ono and Suzuki do not specifically teach that that the energy-absorbing member is a cylindrical metal pipe.
However, Nakanishi teaches the energy-absorbing member is a cylindrical metal pipe (para. [0002]: to explain this energy absorbing device, the impact body 1 moves at a high speed in the direction of arrow A and collides with a jig 3 directly connected to the test piece 2 to tear off the test piece 1. After tearing, the impact body 1 collides with the energy absorbing pipe 4, and the pipe 4 undergoes plastic deformation, so that the kinetic energy remaining in the impact body 1 is absorbed and stopped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support jig such as is described in Nakanishi into the system of Ono and Suzuki, in order to provide an energy absorption method and an energy absorption method for an impact tensile tester having excellent repeatability (para. [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2866          

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858